Citation Nr: 1027212	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-38 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1960 to June 1980.  
The Veteran died on March [redacted], 2006.  The appellant is his 
surviving spouse.  

This case initially came before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.  



REMAND

After a careful review of the claims folder, the Board finds that 
additional development is required in this case.   

The Veteran's death certificate listed the immediate cause of 
death as acute leukemia on March [redacted], 2006.    

At the time of his death, the Veteran had been granted service 
connection for traumatic hyperemia of the left eye with 
photophobia and prostate cancer, status post radical retropubic 
prostatectomy with bilateral pelvic lymphadenectomy.  

In a September 2007 statement, a private physician noted that the 
Veteran was initially found to be thrombocytopenic in 1999.  A 
bone marrow aspirate and biopsy revealed myelodysplastic syndrome 
with abnormal cytogenetics.  This ultimately transformed into 
acute myelogenous leukemia.  

The private physician further noted that the Veteran had a long 
history of military service which included exposure to Agent 
Orange while he served in Vietnam.  He added that Agent Orange 
exposure had been linked to bone marrow and/or stem cell 
disorders and that the Veteran had a stem cell/bone marrow 
disorder termed myelodysplasia that ultimately transformed into 
acute myelogenous leukemia from which he expired.

In her Substantive Appeal, dated on December 3, 2008, the 
appellant requested that another attempt be made to obtain 
treatment records from the Veteran's treating physician in 
support of her claim.  

The RO should contact the appellant and request that she identify 
the names, addresses and approximate dates of treatment for all 
health care providers, VA and private who may possess additional 
records of the Veteran pertinent to the appellant's claim.  

This should include any records dealing with any inpatient 
treatment received at the "Shady Grove Adventist Hospital."  

The Board notes that records from the private physician for the 
period from October 2004 to March 2006 have been requested but 
have not been associated with the claims file.  

Moreover, the Board notes that any treatment records for the 
service-connected prostate cancer should be requested and 
associated with the claims file as well.  This treatment appears 
to have begun in the early or mid-1990's  

With any necessary authorization from the appellant, the RO 
should attempt to obtain and associate with the claims file any 
medical records identified by the appellant which have not been 
secured previously.  See 38 C.F.R. § 3.159 (2009).  

In addition to these actions, the RO should also undertake any 
other development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the appellant by letter and request 
that she provide sufficient information, 
and if necessary authorization, to enable 
the RO to obtain any outstanding treatment 
records regarding acute leukemia and 
prostate cancer that are not currently of 
record, to include any documents from Shady 
Grove Adventist Hospital and records from 
the private physicians for the period from 
October 2004 to March 2006.  In addition, 
any earlier records dealing with treatment 
of the Veteran's thrombocytopenia since 
1999 should be requested and obtained if 
feasible.  

The appellant also should be informed that 
she may submit evidence to support her 
assertions that the Veteran's acute 
leukemia was a result of the Veteran's 
exposure to Agent Orange or that a service-
connected disability contributed materially 
in producing or accelerating the Veteran's 
demise.

The RO should send a letter to the private 
physician requesting that he provide 
additional support or evidence in support 
of his statement submitted in his September 
2007.  

The RO's letter should clearly explain to 
the appellant that she has a full one year 
period to respond (although VA may decide 
the claim within the one-year period).   

If the RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and her representative of this activity and 
ask them to provide copies of any 
outstanding medical records.  

2.  After completing the requested actions, 
and any other indicated notification or 
development action, the claims should be 
readjudicated in light of all the evidence 
of record.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
appellant and her representative with an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations.  The then 
should be afforded an appropriate time for 
response thereto.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


